Citation Nr: 1418212	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to December 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the claim to reopen.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated from October 2010 to May 2011, which are not contained in the paper claims file.  This record has been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. In July 2009, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not perfect a timely appeal. 

2. Evidence received since the July 2009 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for a back disability and does not raise a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1. The July 2009 rating decision denying the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 
2. Evidence received since July 2009 is not new and material.  38 U.S.C.A.           §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in August 2010, prior to the initial adjudication of his claim to reopen for service connection for a back disability.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, post-service private and VA treatment records, a VA examination report and medical opinions, and lay statements.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded a VA examination in connection with his claim for service connection for a back disability.  However, when a claim is one to reopen a previously decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Regarding the application to reopen the previously denied claim for a back disability, a July 2009 rating decision was the last final denial of that claim.  The Veteran was notified of the decision in a separate letter dated in July 2009 and did not express disagreement with that decision or perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's July 2009 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the July 2009 RO decision, the evidence of record consisted of service treatment records for the Veteran's period of service, VA treatment records dated from October 2007 to June 2009, and June 2009 VA examination results.  Specifically, the medical evidence showed that while the Veteran was diagnosed with a back disability, it was not related to his active service. 

The claim was denied in March 2011 because the new evidence submitted in support of the claim of service connection for a back disability showed ongoing treatment for back pain, but did not demonstrate a relationship between any back disability and military service.  The RO decision detailed that the claim for a back disability was previously denied in the July 2009 rating decision because although he had low back pain in service, the June 2009 VA examiner was unable to link his back disability to the back pain seen in active military service.  Specifically, the examiner found that the Veteran had radiographic evidence of arthritic changes in the thoracic and lumbar spine, which she opined as a gradual prolonged process and unlikely to have been caused by a specific injury while in service 29 years ago. 

Additional evidence added to the claims file since the July 2009 decision, includes VA treatment records dated from March 2010 to August 2010, as well as VA treatment records on Virtual VA dated from October 2010 to May 2011, and a transcript of the May 2012 Board hearing. 

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the July 2009 denial.  However, the new evidence is not material.  The Veteran's lay statements reiterate his previous assertion that he has had back pain that began in service.  Specifically, at the May 2012 Board hearing, the Veteran recalled a May 1980 and an October 1983 service treatment record noting complaints of back pain and treatment.  However, the RO, in their July 2009 decision, considered the Veteran's service treatment records during his period of service and acknowledged that he was treated for low back pain while on active duty.  

Unfortunately, none of the additional evidence includes any competent medical evidence or medical opinion that a claimed nervous disorder was a result of military service.  Nor does the additional evidence include any persuasive lay evidence demonstrating a continuity of symptomatology of back pain since the report of those symptoms during military service in 1980 and 1983 until a back disability was first diagnosed in June 2009, more than 25 years after separation from service.  Instead, the Board finds the evidence added to the claims file since the July 2009 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a back disability has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a back disability; the appeal of this issue is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


